CONTRAT DE JOINT-VENTURE

ENTRE

La SOCIETE AURIFERE DU KIVU et du MANIEMA

« SAKIMA »
ET
CDMC SARL
Si” Décembre 2020
NS { {
N an
Page 2 Contrat de JV entre SAKIMA SA et CDMC

TITRE |

TITRE II

TITRE Ill

TITRE IV

TITRE V

TITRE VI

TITRE VII

TITRE VIII

TITRE IX

TITRE X

TITRE XI

TITRE XII

TITRE XIII

TITRE XIV

TITRE XV

TITRE XVI

SOMMAIRE
DEFINITIONS

OBJET DU CONTRAT DE JV ET OBLIGATIONS DES
PARTIES

CAPITAL SOCIAL ET PARTS SOCIALES DE LA JV
ETUDE DE FAISABILITE

FINANCEMENT ET REALISATION DU PROJET MINIER
REMUNERATION DES PARTIES

DUREE, MODALITES DE RESILIATION ET LIQUIDATION
DECLARATION ET GARANTIES

DES DISPOSITIONS CONCERNANT LES ACTIONNAIRES

GESTION, ORGANISATION DE LA SOCIETE COMMUNE

PROGRAMME ET BUDGET
APPORTS ET CONTRIBUTIONS AU PROJET

VENTE ET CESSION DES PARTS

DROIT APPLICABLE ET REGLEMENT DES LITIGES OÙ
DIFFERENDS

FORCE MAJEURE

CLAUSE D'EQUITE
Page 3 Contrat de JV entre SAKIMA SA et CDMC

TITRE XVII :

TITRE XVII :

TITRE XIX

TITRE XX

TITRE XXI

TITRE XXII

TITRE XXII :

NOTIFICATIONS

CONFIDENTIALITE DES INFORMATIONS

TAXES ET IMPOTS

COMMISSAIRE AUX COMPTES ET CONTROLE

LE PERSONNEL DE LA JV.

DISPOSITIONS DIVERSES

ENTREE EN VIGUEUR
Page 4 Contrat de JV entre SAKIMA SA et CDMC

La Société Aurifère du Kivu et du Maniema, SAKIMA SA en sigle, immatriculée au
Registre de Commerce et de Crédit Mobilier de Kinshasa sous le numéro
CD/KIN/RCCM/14-B-5785, ayant comme Numéro d'identification Nationale K30899W
et dont le siège social est situé au n° 316, Avenue Lieutenant-Colonel LUKUSA, à
Kinshasa/Gombe, représentée aux fins des présentes par Messieurs Fidèle
BASEMENANE KASONGO et Lazare KANSILEMBO NGUMBI, respectivement
Directeur Général et Directeur Financier, ci-après dénommée SAKIMA SA, d'une part,

ET

La société CDMC ENTITE SARL, immatriculée au Registre de Commerce et de Crédit
Mobilier de Kalemie sous le numéro CD/KLM/RCCM/P-2-14-B17, ayant comme
Numéro d'identification Nationale 6-118-N60346P et dont le siège social est sis sur 4,
Quartier FILTISAF, Kalemie, Province du Tanganyika, représentée aux fins des
présentes par Monsieur Serge MULUMBA KALAMBAY, Directeur Général, ci-après
dénommée CDMC, d'autre part.

Ci-après dénommées collectivement parties ou individuellement parties.

PREAMBULE

À. Attendu que SAKIMA SA est titulaire exclusif des Permis d'exploitation n° 17 à Kaïlo
au Maniema et 76 à Masisi au Nord-Kivu ;

B. Attendu que la société anonyme dénommée Société Aurifère du Kivu et du
Maniema, en sigle SAKIMA SA, une société minière de droit congolais, société du
Portefeuille de l'Etat possédant des droits miniers en République Démocratique
du Congo et a obtenu les autorisations nécessaires du gouvernement congolais à
conclure le présent contrat de joint-venture ;

C. Attendu que CDMC est une société minière dûment autorisée et constituée
conformément aux lois de la République Démocratique du Congo et déclare
posséder de l'expertise technique et de la capacité financière nécessaire afin de
mener à bien les recherches et les opérations minières en association avec la
SAKIMA SA ;

D. Attendu que CDMC est disposée à investir dans la prospection, l'exploitation et le
traitement des minerais couverts par les titres miniers de la SAKIMA, sous réserve
des résultats d'une étude de faisabilité bancable qui lui permettra d'en évaluer la
rentabilité technique, financière et commerciale ;
Page 5 Contrat de JV entre SAKIMA SA et CDMC

E. Attendu que les deux parties ont signé à Kinshasa, un contrat d'exécution du
projet SAKIMA SA n° 01 depuis le 20 octobre 2017. Et compte tenu de l'abrogation
de la Convention Minière qu'avait SAKIMA SA avec la République Démocratique
du Congo, les deux parties souhaitent être lié par un contrat de Joint-venture afin
de garantir la mise en œuvre d'un projet industriel et de payer les taxes et impôts
pour maintenir les validités des titres et ce, jusqu'à ce que le projet devienne
rentable ;

F. Attendu que, l'objectif de cet contrat est de développer les gisements miniers et de
transformer localement la coltan en sel de tantale, de manière à promouvoir des
conditions stables à long terme pour l'investissement minier et à contribuer au
développement durable de l'État congolais et de ses communautés à travers un
processus dans lequel la production et l'utilisation de ressources naturelles non
renouvelables se déroulent dans un cadre équitable et font également partie du

| développement ;

G. Attendu que les Parties souhaitent, outre le développement de l'exploitation
industrielle des gisements couverts par les PE ci-haut cités, mais aussi, la mise en
place d'une usine de transformation de coltan sur place en République
Démocratique du Congo ;

H. Attendu que les parties à cet accord croient que le projet peut être développé et

exploité économiquement tout en protégeant l'environnement naturel de l'État et

| la productivité de ses écosystèmes, tout en gérant les impacts environnementaux
négatifs pour les éliminer, les minimiser ou les atténuer aux niveaux acceptables ;

| l._ Ensemble, les deux parties ont l'intention de créer une Joint-venture, dénommée
| « CONGO FAIR MINING », en sigle CFM ;

| J. Par conséquent, compte tenu des droits et obligations réciproques contenus dans

le présent contrat et d'autres considérations utiles et précieuses, les parties
conviennent de ce qui suit :

à IL A ETE CONVENU ET ARRETE CE QUI SUIT :

Page 6 Contrat de JV entre SAKIMA SA et CDMC

TITRE |:

DEFINITIONS

Article 1. Définitions, Genre et Délais
1.1. Définitions

Dans le présent CONTRAT de joint-venture, ci-après « CONTRAT de JV », y
compris ses annexes, les termes suivants, portant une majuscule, auront
respectivement la signification ci-après :

(1) « Actif / Classe d'actifs / Propriété » désigne les actifs mobiliers et immobiliers
de SAKIMA et de CDMC, y compris les filiales, y compris les diverses
concessions minières, équipements miniers, usines de traitement,
équipements logistiques et toute autre infrastructure connexe.

(2) « Actionnaires » signifie SOCIÉTÉ AURIFÈRE DU KIVU ET DU MANIEMA et
CDMC, ainsi que leurs successeurs et cessionnaires respectifs autorisés.

(3) « Avances » désignent tous les fonds avancés par CDMC en vertu de cet
accord, y compris et sans limitation, des fonds pour la prospection,
l'investissement et les coûts de commercialisation, à l'exclusion de tous les
prêts négociés directement par CDMC avec des tiers.

| (4) « Bien » signifie gisement d'étain, tantale, niobium, wolframite, monazite, or et
autres substances minérales valorisables.

(6) « Cession des droits/titres miniers de SAKIMA » désigne la mise à disposition
| au titre d'apport au capital de la JV par SAKIMA de ses droits miniers et ce,
dès la création de la JV jusqu'à la fin du projet. Lesdits droits miniers seront
| retournés à SAKIMA à la fin du projet

(6) « Gisement» signifie les concentrations des substances minérales
valorisables localisées dans les concessions minières couvertes par les
Permis d'exploitation.

(7) « Droit applicable » désigne les lois de référence pour la gestion tant du contrat
que du projet, y compris les traités internationaux et bilatéraux
d'investissement à appliquer pendant la gestion du projet ou en cas de conflit
(collectivement, « loi applicable »).

(8) « Budget » désigne une estimation et un calendrier détaillé de tous les coûts à
définir par la société commune par rapport à un programme, ainsi que les
recettes connexes approuvées par les parties à travers les organes qui les
représentent dans la JV.
Page 7 Contrat de JV entre SAKIMA SA et CDMC

(8) « Charges » désignent toutes les dépenses qui se rapportent à l'exploitation et
à l'exercice en cours, les frais de représentation et de courtage, les
réclamations et autres frais de quelque nature que ce soit.

(10)« Production commerciale » désigne l'exploitation commerciale des
marchandises, y compris les traitements miniers et métallurgiques effectués à
des fins d'essais dans le cadre de la mise en service d'une usine pilote ou
d'opérations effectuées au cours de la période de développement initiale, de
production et vente d'électricité, génération de revenus, des Services offerts
par la JV pour les tiers des différents actifs.

(11) « Consultation » désigne un processus ouvert, inclusif et non coercitif,
effectué dans la langue maternelle des participants, pour l'échange
d'informations, d'idées et de points de vue sur les avantages et les impacts
potentiels du projet. La consultation devrait s’efforcer d'inclure, sous des
formes socialement et culturellement acceptables, tous les éléments sociaux
dans la zone touchée par le projet, y compris les hommes et les
femmes. Lorsque les populations locales participent à la consultation, les
parties se réfèrent aux lignes directrices du code minier et aux dispositions
internationales quant aux moyens appropriés de procéder. Les parties
s'efforcent d'obtenir la divulgation préalable complète des renseignements
pertinents avant toute décision à prendre dans le cadre de la consultation pour
chaque groupe de projets et d'actifs de façon indépendante.

(12) « Dépenses » désignent généralement toutes les dépenses effectuées par
CDMC et la JV dans le cadre de la propriété et des opérations, y compris et
sans limitation, toutes les dépenses de prospection, les dépenses en
immobilisations et les coûts d'exploitation.

(13)« Données » désigne toutes les informations et tous les registres et rapports
ayant trait à la propriété en possession ou sous le contrôle et la direction de
SAKIMA.

(14) « Développement » signifie toute préparation en vue de l'extraction des
minerais et de la récupération des métaux et substances valorisables
contenues y compris la construction ou l'installation d'un concentrateur, d'une
usine de traitement métallurgique, ou toutes autres améliorations destinées
aux opérations, ainsi que la préparation des plans de financement.

(15) _« Rapport détaillé de projet » désigne un document qui fournit des détails sur
l'ensemble d'activité proposée. Le rapport de projet tient compte de la
proposition de projet afin de déterminer les perspectives du plan ou de l’activité
proposé.

(16) « Évaluation environnementale » désigne une étude systématique du
caractère environnemental de la zone minière afin d'établir une base de
référence sur les conditions environnementales existantes et d'évaluer les
effets et les impacts environnementaux liés au projet afin d'évaluer leur
importance pour chaque catégorie de projets/actifs de façon indépendante.
Page 8 Contrat de JV entre SAKIMA SA et CDMC

(17) «Plan de gestion environnementale » désigne le plan à produire et à
soumettre à l'État par la Société en vertu de la section 2.4.2 pour chaque
catégorie de projet/actif indépendamment.

(18) « Date effective » signifie la date de la signature du présent contrat par les
deux parties.

(19) « Étude de faisabilité » signifie les études menées par la JV et financées par
CDMC, qui feront l'objet d'un rapport détaillé. Le but de cette étude de
faisabilité sera de démontrer la rentabilité de la mise en production de biens
commerciaux.

(20) Une analyse détaillée de la sensibilité doit être préparée dans le cadre du
rapport de faisabilité afin de permettre la prise de décision de la JV sur chaque
catégorie d'actifs/actifs individuels.

(21) Des études de faisabilité indépendantes seront menées pour chaque
catégorie d'actifs et des rapports détaillés de projet seront préparés pour
chaque catégorie d’actifs/actifs indépendants.

(22) « Force majeure » désigne tout événement où circonstance qu’une partie ne
peut pas raisonnablement empêcher où contrôler, y compris, entre autres,
les guerres, les insurrections, les troubles civils, les blocus, les embargos,
les grèves et autres conflits de travail, les émeutes, les épidémies,
tremblements de terre, tempêtes, inondations ou autres conditions
météorologiques, explosions, incendies, éclairs, actes de terrorisme ou
indisponibilité ou dégradation de matériaux ou d'équipement.

(23) « Principes comptables généralement acceptés" désigne les principes
comptables qui sont généralement acceptés dans l'industrie minière en
République Démocratique du Congo et à l'internationale.

(24) « Métaux et Matières premières exploitables » signifie que le gisement de
cassitérite, wolframite, colombo-tantale, or et d'autres substances minérales
récupérables doit être exploité.

(25) « Installations » signifie que toutes les mines et usines, y compris et sans
que cette liste soit exhaustive, toutes les mines souterraines ou de surface,
les voies de circulation et tous les bâtiments, et d'autres infrastructures,
installations fixes et améliorations et tout autre bien, mobile ou immuable, qui
peut exister un temps sur où dans le Bien ou hors du Bien, dans la mesure
où ils sont utilisés ou alloués pour le bénéfice exclusif du projet.

(26) « Direction Générale » désigne l'organe responsable de la gestion des
affaires courantes de la JV.

(27) « Exploitation minière » désigne l'exploitation, l'extraction, la production, la
transformation, le transport interne, la manutention, la concentration, la
Page 9 Contrat de JV entre SAKIMA SA et CDMC

(28)

(83)
(84)

(35)

métallurgie, le raffinage et d’autres sites de transformation, de traitement et
de développement de produits.

« Coûts d'exploitation » désignent tous les coûts et dépenses au sens des
principes comptables généralement acceptés exposés par ou pour le compte
de la société commune à partir de la date de production commerciale, à
l'exclusion de :

a. toutes les dépenses de prospection engagées par ou pour le compte de
la coentreprise à partir de la date de la production commerciale :

b. toutes les dépenses en immobilisations :

c. tous les impôts encourus avant la signature du présent contrat.

« Obligations » signifient toutes les dettes, demandes, actions, procédures,
obligations, demandes et tous les griefs, obligation de toute nature, quelle
qu'en soit la cause.

« Opérations » signifie prospection, développement, exploitation du Bien et
commercialisation du produit.

« Parties » désignent les parties à ce contrat.

« Personne » désigne toute personne physique, entreprise, partenariat,
municipalité d'affaires, association, filiale conjointe, fiducie, organisation non
constituée en société juridique ou gouvernementale, ou toute personne ou
subdivision politique du gouvernement.

« Produits » désigne les produits miniers d'exploitation.

« Programme » signifie une description raisonnablement détaillée des
opérations à réaliser et des objectifs à atteindre au cours d'une période
donnée, préparés par le comité de gestion de la société mixte et approuvés
par le conseil d'administration.

« Projet » désigne toutes les opérations, la gestion et la conception de
l'amélioration du bien, de la prospection, de l'exploitation et de l'exploitation
des gisements minéraux du Bien ainsi que des produits de commercialisation
qui en résultent.

« Prospection » désigne toutes les activités visant à déterminer l'existence,
l'emplacement, la quantité, la qualité ou la valeur économique de
l'exploitation minière des produits.

« Dépenses de prospection ou de recherche » désigne toutes les dépenses,
obligations et responsabilités de toute nature exposées ou soutenues par
rapport à la prospection des marchandises, à partir de la date d'entrée en
vigueur de leur entente et entrée en vigueur, y compris et sans que cette liste
soit exhaustive, les dépenses exposées ou soutenues dans le cadre de tout
programme de prospection en surface ou sous terre, géologiques , forage
d'examen géophysique ou géochimique, exploitation minière et autres

Page 10 Contrat de JV entre SAKIMA SA et CDMC

(88)

(43)

(44)

(45)

(46)

travaux souterrains, essais et essais d'études métallurgiques et
environnementales pour la préparation et la réalisation de l'étude de
faisabilité et de toute étude de faisabilité supplémentaire ou de mise à jour
de la capacité de production des biens ou des actifs, y compris les centrales
de production d'hydroélectricité, les pistes d'atterrissage, les hôpitaux, etc.

« Non-exécution grave et persistante » désigne toute violation par l’une des
parties de ses obligations, stipulations, déclarations et garanties, susceptible
de compromettre l'achèvement du projet ou toute autre violation des
dispositions du présent accord affectant les intérêts d’une partie sans volonté
manifeste d'y remédier.

« Parts » signifient titres, documents officiels représentant un montant, un
pourcentage, qui revient à son détenteur ou à son propriétaire, dans le capital
de la Joint-venture, JV en sigle.

« Zone minière » désigne la zone spécifiquement délimitée à l'annexe A-1 du
présent accord.

« Etat » désigne la République démocratique du Congo ou le gouvernement
de la République Démocratique du Congo et tous ses démembrements.

« Fonctionnaire de l'État » désigne toute personne élue, nommée ou
fonctionnaire de carrière, ou employé, ou agent de l'Etat, de toute entreprise,
service où organisation appartenant à l'administration centrale ou locale,
contrôlée par un gouvernement central ou local, qui est une personne
physique agissant pour un tel gouvernement central ou local, d’affaires, de
service ou d'organisation.

« Code Minier » signifie la loi n°007/2002 du 11 juillet 2002 portant Code
Minier de la République Démocratique du Congo telle que modifiée et
complétée par la loi n°18/001 du 9 mars 2018.

« Expert indépendant unique » désigne un individu, un employé d’une société
de conseil minière reconnue à l'échelle internationale et compétent sur les
marchés miniers internationaux ou un particulier, où un employé d'un cabinet
de conseil environnemental et/ou social reconnu à l'échelle nationale ou
internationale, compétent dans le domaine des opérations minières
internationales, le cas échéant, comme les parties peuvent s'entendre par
écrit, ou ne pas avoir conclu un tel accord dans les jours qui viennent, comme
il est nommé à cette fin sur l'application de l'une ou l'autre partie par le Centre
international d'expertise conformément à la disposition relative à la
nomination d'experts en vertu des règles d'expertise de la Chambre de
commerce internationale.

« Journée de travail » signifie un jour autre que le samedi, le dimanche ou un
jour férié en République démocratique du Congo.

« Apports » signifie toutes valeurs en nature ou en numéraire apportées par

les Actionnaires. |
Page 11 Contrat de JV entre SAKIMA SA et CDMC

(47)

(48)

(48)

(60)

(51)

(62)

(53)

« Conditions  concurrentielles » et  Agissant dans des conditions
concurrentielles » se rapportent à des transactions conclues avec des tiers
autres que des sociétés affiliées, et « Conditions non concurrentielles » et
« Agissant dans des conditions non concurrentielles » se rapportent à des
transactions conclues avec des sociétés affilées.

« Date de début d'exploitation » signifie la date à laquelle les conditions
suivantes seront réunies :

1) les essais de mise en service des installations du projet, tels que
spécifiés dans l'étude de faisabilité auront été effectués avec succès
et

2) le premier lot de produits commerciaux, destinés à la vente sera sorti
des installations.

Sont exclus: les prélèvements des échantillons pour les essais,
l'installation d'une usine pilote, l'exploitation des produits y obtenus, les
opérations réalisées pendant la période de développement initial d'une
usine et l'exploitation des échantillons pour analyse ou essais.

« Date d'entrée en vigueur » signifie la date d'entrée en vigueur du présent
CONTRAT.

« Date d'option » signifie la date à laquelle CDMC notifiera à SAKIMA la
décision de mettre le Bien en production commerciale conformément à
l'étude de faisabilité.

« Date de production commerciale » signifie la date à laquelle la JV démarre
l'exploitation commerciale du bien, à l'exclusion des traitements miniers et
métallurgiques effectués à des fins d'essais durant la période de mise au
point initiale des installations.

« JV » signifie société qui sera créée par SAKIMA et CDMC .

Toute définition non incluse ailleurs dans ce Contrat devrait avoir le même
sens des accords antérieurs comme l'Accord préliminaire et le Protocole
d'entente entre les Parties et/ou l'État.

1.2. Genre et nombre

Dans le présent Contrat de JV, toute référence au genre masculin inclut le genre
féminin et vice-versa, et toute référence au singulier inclut le pluriel et vice-versa.

Page 12 Contrat de JV entre SAKIMA SA et CDMC

1.3. Délais

Pour le calcul des délais au terme desquels, dans lesquels ou suivant lesquels
un acte doit être posé ou une démarche entreprise en vertu du présent Contrat
de JV ; la date de début de ce délai ne sera pas prise en compte tandis que la
date de fin de ce délai le sera. Si le dernier jour d'un tel délai n'est pas un jour
ouvrable, de délai prendre fin le jour ouvrable suivant. En cas de force majeure,
la date de la fin de ce délai doit être étendue à un nombre de jours équivalent à
la période de force majeure

TITRE Il:

OBJET DU CONTRAT ET OBLIGATIONS DES PARTIES

Article 2. Objet

2.1.

22.

2.3.

2.4.

Le présent Contrat a pour objet d'établir conformément aux lois de la République
Démocratique du Congo, les principes de création et de fonctionnement d'une
Société par les parties et de définir les droits, obligations et intérêts des parties
entre elles et envers cette société.

Les parties acceptent ainsi de créer dans les 90 jours suivant la date effective
d'entrée en vigueur du présent Contrat, une Joint-venture, en sigle JV, sous la
forme d'une Société Anonyme dénommée « CONGO FAIR MINING », en sigle
CFM dont le siège social sera établi à KALIMA et qui aura pour objet la
prospection, la recherche, le développement et l'exploitation minière du Bien en
vue de la commercialisation des produits et autres substances minérales
valorisables dérivant des opérations.

La JV pourra également participer à toute activité quelconque se rattachant
directement ou indirectement à son objet social et pouvant concourir à
l'accroissement du patrimoine et des intérêts des parties.

Pour ce faire, les parties s'accordent que leur partenariat s'inscrive de manière

non exhaustive dans un projet qui consiste à :

+ __ réaliser des travaux de prospection complémentaire des gisements couverts
par les droits miniers de la SAKIMA concernés par ce projet et élaborer des
études de faisabilité bancables ;

à
Page 13 Contrat de JV entre SAKIMA SA et CDMC

*__ développer les mines qui seront retenues comme sources de minerais :

*__implanter une unité propre de traitement ou de transformation des minerais
en métaux nobles ; et

+ commercialiser les produits obtenus.

2.5. La description des travaux à exécuter, les financements et les analyses
économiques seront définis dans l'étude de faisabilité qui sera réalisée par
CDMC et soumise à SAKIMA pour avis.

Article 3. Cession des titres miniers

3.1. Dans les quatre-vingt-dix jours (90) ouvrables qui suivront la création et
l'établissement de la joint-venture, SAKIMA signera avec elle, un contrat de
cession des Permis d'exploitation portant les numéros portant les numéros 17 et
76 et ce, conformément aux dispositions du Code minier ; étant entendu que
CDMC aura, avant ladite échéance, versé les acomptes sur le « pas de porte »,
payé les impôts/taxes sur les périmètres miniers et pris l'engagement de
commencer les travaux d'actualisation des réserves.

Il est attendu que la durée du projet sera déterminée par les études de
faisabilité et à la fin du projet, lesdits permis seront retournés à SAKIMA
sans frais.

3.2. SAKIMA s'engage à obtenir du Gouvernement les autorisations nécessaires au
fonctionnement de la JV et au transfert des Permis d'exploitation ci-haut cités.

3.3 SAKIMA s'engage à s'impliquer dans la procédure de cession des Permis
d'Exploitation auprès des organismes compétents en la matière notamment le
Cadastre Minier.

Article 4. Obligations des parties
4.1. Obligations de CDMC
Dès la création et l'établissement de la JV, CDMC s'engage :

+ à libérer sa quote-part du capital social conformément aux dispositions de
l'article 5 du présent Contrat ;

+ de payer le pas de porte conformément aux dispositions de l'article 8 du
présent Contrat ; L

+ de financer et de faire effectuer sous sa responsabilité financière, pour le
compte de la JV, l'étude de faisabilité tel que stipulé aux articles 6 et 7 ainsi

f

}
(
|
|
|
|
|
|
|

Page 14 Contrat de JV entre SAKIMA SA et CDMC

4.2.

que toutes autres études et travaux de prospection géologique nécessaire à

cette fin en collaboration avec SAKIMA et avec l'assistance des services

spécialisés de celle-ci sous la responsabilité de CDMC et de transmettre les
conclusions de cette étude à la SAKIMA et à la JV ;

+ dans l'hypothèse où CDMC décide de mettre le Bien en production
commerciale, de procéder à la levée du financement nécessaire au
développement du projet minier de manière que :

-__ les travaux puissent démarrer dans les six (6) mois après la date de levée
d'option ;

- la production débute dans les délais tels que détaillés dans l'étude de
faisabilité approuvée par les Parties à moins qu'il y ait survenance de
circonstances causant un retard et qui seraient indépendantes de la
volonté de CDMC.

Obligations de la SAKIMA
Dès la création et l'établissement de la JV, la SAKIMA s'engage à :

+ mettre à la disposition des droits miniers concernés par le projet à la JV dans
les conditions prévues à l'article 3 du présent Contrat ;

+ fournir à CDMC toutes les informations relatives aux gisements couverts par
les Permis d'exploitation ci-haut cités qui pourront être nécessaires à l'étude
de faisabilité et notamment toutes autres informations permettant de faciliter
et de réduire les coûts de cette étude de faisabilité ;

+ participer avec CDMC à l'exécution et à l'élaboration de l'étude de faisabilité
et donner son avis dans le délai imparti par l’article 62 du présent Contrat ;

+ participer avec CDMC selon le cas et en cas de nécessité avec ses services
spécialisés tels que les départements de géologie, de génie minier,
d'analyses et d'études minières et métallurgiques :

+ participer avec CDMC selon le cas, dans les démarches lors d'importation
des équipements et exportations des échantillons tels que cela sera requis
lors de l'étude de faisabilité ;

+ participer avec CDMC selon le cas dans les démarches pour l'obtention de
visa, carte de travail, permis de séjour requis à toute personne travaillant pour
CDMC et la JV y compris les cadres et entrepreneurs expatriés ;

+ participer avec CDMC et la JV dans l'obtention de toutes autorisations
nécessaires à l'accomplissement des actions envisagées dans le présent
Contrat de Joint-Venture auprès de toutes les autorités et spécialement des
Ministères de tutelle.
Page 15 Contrat de JV entre SAKIMA SA et CDMC

4.3.

Obligations de la JV

La JV a l'obligation de :

poursuivre si nécessaire les recherches en vue d'augmenter les ressources
et les réserves ;

poursuivre l'exploration actuelle selon le cas du Bien pendant toute la durée
de l'étude de faisabilité jusqu'à la date de production commerciale ;

mettre les gisements en exploitation minière ainsi que les opérations de
traitement des minerais conformément aux recommandations de l'étude de
faisabilité ;

se conformer aux principes régissant les procédures de gestion
administratives, financières et autres, la politique fiscale et les critères de
recrutement du personnel tel que recommandé par l'étude de faisabilité ;

commercialiser les produits qui seront issus du traitement métallurgique des
minerais ;

maintenir à jour et renouveler les droits miniers et toutes les licences
nécessaires à l'exploitation des gisements conformément à la législation
minière ;

élaborer et exécuter un plan d'actions sociales au profit des communautés
environnantes affectées par l'exploitation du Projet conformément à la
législation minière ;

se conformer aux normes techniques d'exploitation minière et
environnementales conformément à la législation minière ;

faire face à toutes ses obligations en tant que société commerciale dotée de
la personnalité juridique, notamment en respectant toutes les lois de la
République Démocratique du Congo, spécialement pour ce qui concerne la
priorité à donner aux congolais en matière de recrutement du personnel et
aux entreprises congolaises en matière des contrats de sous-traitance.
Page 16 Contrat de JV entre SAKIMA SA et CDMC

TITRE Ill:

CAPITAL SOCIAL ET PARTS SOCIALES DE JV

Article 5.

5.1.

5.2.

5.3.

Le capital social initial et nominal sera déterminé et fixé dans les statuts de la
JV. Il pourra être revu sur décision des Actionnaires.

Le capital social initial sera intégralement souscrit et libéré en numéraire.

La participation des parties dans le capital de la JV sera de 70 % pour CDMC et
de 30 % non diluables pour SAKIMA. Toutefois, les Parts de SAKIMA peuvent
être revues à la hausse si des gisements importants sont obtenus.

Les statuts prévoient des dispositions destinées à assurer la protection de la
minorité sans que ces dispositions ne puissent gêner l'avancement du projet par
des oppositions non fondées.

TITRE IV :

ETUDE DE FAISABILITE

Article 6. Etude de faisabilité

6.1. Réalisation de l'Etude de faisabilité

Dès la création et l'établissement de la JV, CDMC ou ses affiliées
débloqueront des fonds pour faire face aux dépenses nécessaires prévues
pour les études et début d'actualisation et certification des réserves.

Les parties conviennent que SAKIMA en sa qualité d’Actionnaire n'aura
aucune obligation en ce qui concerne les fonds nécessaires à la JV pour faire
face aux dépenses d'étude de faisabilité et de développement du projet minier.

SAKIMA s'engage dès la création et l'établissement de la JV de fournir à
CDMC et à la JV toutes les informations existantes relatives aux Biens qui
pourront être considérés comme nécessaires à l'élaboration de l'Etude de
faisabilité. SAKIMA devra être consultée régulièrement à chaque stade
d'avancement de l'Etude de faisabilité et sera tenue de motiver ses avis à
chaque consultation. ;
Page 17 Contrat de JV entre SAKIMA SA et CDMC

6.2. Remise et agréation de l'étude de faisabilité

+ CDMC s'engage à entreprendre les travaux portant sur l'étude de faisabilité
dès que les droits et titres miniers couvrant le Bien auront été cédés à la JV et
à terminer cette étude de faisabilité dans les 36 mois de la date effective de
ladite cession à moins qu'il y ait un retard causé par un événement
indépendant de la volonté de CDMC ou que les gisements aient été jugés
économiquement non viables.

+ La remise de l'étude de faisabilité avec accusé de réception à SAKIMA devra
intervenir dans un délai de 30 jours ouvrables à dater de la fin de la durée
convenue pour l'élaboration de cette phase d'étude de faisabilité.

+ _ A compter de la date de réception de l'étude de faisabilité, SAKIMA disposera
d'un délai de 60 jours ouvrables pour agréer où non cette dernière. En
l'absence de toute notification de décision endéans ce délai, l'étude de
faisabilité sera considérée comme approuvée.

+ En cas d'acceptation de l'étude de faisabilité par SAKIMA et si CDMC décide
de mettre les gisements en production commerciale, la JV sera autorisée à
démarrer les opérations conduisant à la production commerciale du Bien
conformément à l’article 7 du présent Contrat.

+ En cas de rejet de l'étude de faisabilité, SAKIMA informera CDMC sur les
motifs de rejet par lettre missive avec accusé de réception. Toutefois, SAKIMA
ne pourra la rejeter qu'au cas où le projet se révélerait économiquement non
viable ou contraire à la loi. CDMC disposera dans ce cas, de 180 jours pour
revoir l'étude de faisabilité et la resoumettre à SAKIMA.

+ Les parties conviennent que si elles ne s'accordent pas sur la viabilité du
Projet, elles peuvent recourir à la procédure d'arbitrage telle que prévue au
titre XIV du présent Contrat.

+ Si par contre CDMC n'a pas levé l'option de mettre le projet en production

commerciale dans les délais prévus à l'article 7, SAKIMA pourra résilier le
présent Contrat de JV conformément aux dispositions de l'article 10.
Dans ce cas, l'étude de faisabilité et les droits et titres couvrant le Bien seront
cédés gratuitement à SAKIMA et les avoirs de la JV devront être liquidés en
vue d'être affectés au remboursement du solde restant du financement
accordé sous forme de prêt.
Page 18 Contrat de JV entre SAKIMA SA et CDMC

TITRE V':

FINANCEMENT ET REALISATION DU PROJET MINIER

Article 7. Financement et délai de réalisation du projet minier

7.1.

ae)

Dès la création et l'établissement de la JV, CDMC s'engage à financer et faire
effectuer l'étude de faisabilité dans le délai prévu à l'article 6 du présent Contrat
et à financer le projet conformément aux prévisions de cette étude de faisabilité.
Le montant est à garantir par son banquier pour le développement des mines.

Les parties conviennent que ce financement se fera sous forme d'apports au
capital par CDMC , sous forme d'apports de tiers ou d'avances effectuées sous
forme de prêts et de contributions d'Actionnaires par CDMC et/ou ses sociétés
affiliées à la JV, sous réserve que les conditions ne soient pas de nature à
favoriser qu'CDMC et ses partenaires, et non le projet ou SAKIMA.

Au cas où l'étude de faisabilité serait jugée concluante par CDMC et SAKIMA,
les parties vont mettre en développement et en exploitation minière les gisements
et déploieront tous leurs efforts pour démarrer l'exploitation minière
conformément à l'article 4 du présent Contrat.

Au cas où les délais prévus ne seraient pas respectés, les parties s'accordent de
se rencontrer pour établir de bonne foi les raisons du retard encouru et pour y
remédier.

7.3. SAKIMA sera informée des démarches entreprises par CDMC pour obtenir le

74.

financement nécessaire au développement, la mise en exploitation du Bien et à
la mise en production minière conformément aux résultats de l'étude de
faisabilité.

SAKIMA n'aura aucune responsabilité en ce qui concerne le financement, mais
Son avis sera absolument requis en ce qui concerne les modalités de son
obtention.

SAKIMA pourra en outre être requise, en tant qu'Actionnaire de coopérer à
l'établissement des garanties nécessaires à ce financement.

SAKIMA accepte de collaborer totalement avec CDMC en vue de faciliter
l'obtention du financement, sans qu'il y ait cependant un engagement financier
de sa part et sans risque de poursuite en lieu et place de CDMC , notamment
en signant les documents et/en donnant toutes les assurances pouvant

raisonnablement être requises pour contracter ce financement.
sa

IN
Page 19 Contrat de JV entre SAKIMA SA et CDMC

La coopération de SAKIMA dans le financement ne pourra comporter l'obligation
pour elle de nantir ses parts dans la JV.

SAKIMA devra être informée de toute intention de CDMC d'obtenir des agences
ou banques et autres institutions financières un financement complémentaire
nécessaire pour mettre le Bien en production commerciale. Elle sera
systématiquement consultée pour l'agréation en ce qui concerne les modalités.
Toutefois, aussi longtemps que les termes du marché de ce financement
n'impliqueront aucune responsabilité dans le chef de la SAKIMA, son
consentement ne sera pas requis et SAKIMA acceptera de voter en faveur des
résolutions prises par les Actionnaires pour rendre effectif ce financement.

TITRE VI:
REMUNERATIONS DES PARTIES

Article 8 : du « pas de porte »

Conformément à l’article 33 bis du Code Minier, CDMC s'engage à verser à SAKIMA
un « pas de porte » équivalent à 1% des réserves certifiées.

Néanmoins, en attendant l'aboutissement de la certification des réserves, CDMC
accepte de verser à SAKIMA un acompte de 800.000 USD sur le « pas de porte » dont
500.000 USD à la signature du présent contrat et le solde en deux tranches, soit
150.000 USD dans les 2 mois et 150.000 USD dans les 4 mois suivant la signature.

Article 9. Rémunération des parties

9.1. Sous réserve de la décision des parties de mettre en exploitation les gisements,
la rémunération des parties sera constituée par :

1) Le paiement des royalties à SAKIMA
La JV paiera des royalties fixées à 2 % du chiffre d’affaires brut.
Les paiements dus à SAKIMA à titre de royalties sur base de recettes brutes
des ventes feront l'objet d'une comptabilisation trimestrielle (basée sur les

trimestres calendrier) et seront payables avant la fin du mois suivant la fin de
chaque trimestre.
Page 20 Contrat de JV entre SAKIMA SA et CDMC

Les paiements effectués devront s'accompagner d'informations pertinentes
avec des détails suffisants pour expliquer le montant calculé. A cet effet, la
JV mettra à la disposition de SAKIMA tous les contrats ou accords conclus
avec ses clients.

2

Le paiement des dividendes aux Actionnaires

Il se fera proportionnellement à leurs parts respectives dans la JV.

eo

Le paiement du principal et des intérêts sur les emprunts accordés à la JV.

Tout financement, intérêts et charges inclus procuré à la JV par des tiers
devra être remboursé conformément aux termes contenus dans les accords
y relatifs.

A la fin de la période de remboursement des capitaux empruntés, les
dividendes qui devront être approuvés par l'Assemblée Générale des
Actionnaires seront distribués aux Actionnaires au prorata de leur
participation dans JV.

4) Les avances sur la distribution des bénéfices

Des avances sur les bénéfices pourront être distribuées selon l'approbation
| de l'Assemblée Générale sous déduction d’une réserve adéquate pour le
service de la dette et pour le fonds de roulement.

Les avances, comme les distributions seront payées en dollars US dans la
mesure permise par la législation congolaise de change en vigueur sur un
compte bancaire en République Démocratique du Congo où à l'étranger
| indiqué par chaque Actionnaire. Les avances seront compensées
annuellement avec les dividendes à recevoir par chaque Actionnaire de la
JV à la fin de l'exercice social. Si les avances payées aux Actionnaires
excèdent le montant des dividendes annuels projetées auxquels ils ont droit,
le montant payé en trop à chaque Actionnaire de la JV sera considéré
EE comme un prêt lequel prêt devra être remboursé sur la distribution prochaine.

5

La distribution en nature

de distribuer une partie de la production minière en nature sous forme de

|

|

|
L'Assemblée Générale des Actionnaires peut décider à la majorité de 75%
produits selon les modalités qu'elles décideront, conformément au Contrat

Page 21 Contrat de JV entre SAKIMA SA et CDMC

de Partage de Production (CPP) en vigueur en République Démocratique du
Congo.

TITRE VII:

DUREE, MODALITES DE RESILIATION ET LIQUIDATION

Article 10. Durée

10.1. Sauf s’il y est mis fin conformément aux dispositions du présent article ou de
l'article 38, le présent contrat de la JV demeurera en vigueur pendant la durée de
validité des Titres miniers concernés par le Projet.

Au cas où les Actionnaires décident conformément aux statuts de mettre fin au
présent Contrat, les dispositions de l'article 10.5 ci-après s'appliqueront.

Les parties conviennent d'examiner tous les 5 ans l'opportunité de poursuivre
leur collaboration définie dans le présent Contrat. Si les parties conviennent
mutuellement de mettre fin au présent Contrat, les parts sociales seront
transférées sans frais et les Avoirs de la JV seront liquidés en vue du
remboursement du prêt consenti par CDMC.

10.2. La résiliation du présent Contrat peut intervenir pour les principaux motifs ci-
| après :

| — _ non-paiement par CDMC du « pas de porte » et des acomptes y relatifs
dans le délai ;

— _non-paiement par CDMC ou la JV des impôts, taxes et redevances dus à
l'Etat et particulièrement à ceux relatifs aux concessions minières ;

— violation par CDMC ou la JV des lois et règlements pouvant
entraîner des conséquences préjudiciables à SAKIMA ;

— Non-respects des engagements et non-paiement des frais dus à SAKIMA
ou à l'Etat en référence notamment aux articles 5, 6, 7, 8, 11 et 12;

— _non-commencement des travaux dans les Permis susvisés dans un délai
de six (6) mois à compter de la signature du présent Contrat;

— violation flagrante par l'une des Parties des obligations nées du présent
Contrat. |
Page 22 Contrat de JV entre SAKIMA SA et CDMC

10.8.

Cette résiliation ne pourra cependant intervenir qu'après une mise en
demeure de soixante (60) jours adressée par la Partie qui en prend l'initiative
à l'autre partie et restée sans suite, sauf cas de force majeure.

10.4. Résiliation par CDMC

10.5.

10.6.

10.7.

En cas d'inexécution d'une disposition quelconque du présent Contrat par
SAKIMA, y compris le non-respect de tout engagement, déclaration ou garantie,
CDMCpourra résilier le présent Contrat.

Résiliation par SAKIMA

En cas d'inexécution d'une des dispositions du présent Contrat par CDMC
SAKIMA pourra résilier le présent Contrat.

Résiliation unilatérale et injustifiée par l’une des Parties

En cas de résiliation unilatérale jugée injustifiée par l'une ou l'autre Partie,
SAKIMA et CDMCs'accordent à se rencontrer pour discuter de la situation. Dans
ce cas, l'article 39 du présent Contrat sera d'application.

Dissolution et liquidation

En cas de dissolution et liquidation de la JV, les dispositions des Statuts
concernant la dissolution et la liquidation s'appliqueront conformément aux lois
de la République Démocratique du Congo et ce, sans préjudice des dispositions
ci-après : les Permis d'Exploitation cédés à la JV devront être rétrocédés à
SAKIMA libres de toute charge, option, droit ou autre affectation que ce soit,
Sans aucune contrepartie financière où autre de la part de la SAKIMA.
Page 23 Contrat de JV entre SAKIMA SA et CDMC

TITRE VIIl :
DECLARATIONS ET GARANTIES

Article 11. Déclarations et garanties des Parties

Chaque Partie déclare et garantit par le présent Contrat de JV à l'autre Partie que :

11.1. Constitution
Elle est une société privée ou entreprise publique, selon le cas, valablement
constituée conformément aux lois en vigueur au lieu de sa constitution ; elle est
organisée et existe valablement selon ces lois et a les pouvoirs d'exercer ses
activités dans les juridictions où elle les exerce.

11.2. Pouvoir et compétence
Elle a le plein pouvoir et la capacité nécessaire pour exercer ses activités, pour
conclure le présent Contrat et tous contrats ou actes visés ou envisagés aux
termes du présent Contrat de même que pour exécuter toutes les obligations
quelconques lui incombant aux termes du présent Contrat.

11.3. Autorisations
Elle a obtenu toutes les autorisations légales ou réglementaires nécessaires pour
signer, remettre et exécuter le présent Contrat et tous accords ou actes
quelconques visés où envisagés aux termes du présent Contrat de JV. Cette
signature, cette remise et cette exécution :
- ne contredisent ni ne violent aucune disposition de ses statuts, aucune

décision d'actionnaires ou de gérants, ni aucun accord, stipulation, contrat ou
engagement quelconque auquel elle est partie prenante ou par lequel elle est

liée et ne donne naissance à aucune charge en vertu de mêmes actes, et

— ne violent aucune loi applicable.

11.4. Signature Autorisée

Le présent Contrat est valablement signé et remis par elle et est, conformément
à ses termes, valable, obligatoire et exécutoire à son égard.
Page 24 Contrat de JV entre SAKIMA SA et CDMC

Article 12. Déclarations et garanties de SAKIMA

SAKIMA déclare et garantit par le présent Contrat à CDMC que :

12.1. Titulaire

SAKIMA est titulaire exclusif de l'intégralité des Permis d'Exploitation ;

SAKIMA a le droit de conclure le présent Contrat et de céder ses droits sur
les gisements à la JV conformément aux termes du présent Contrat,
lesquels gisements sont libres de toutes charges quelconques ;

SAKIMA détient toutes les autorisations nécessaires pour procéder aux
opérations sur les gisements, y compris, sans que cette énumération soit
limitative, les droits de surface et d'accès ; aux conditions à convenir avec
les prestataires des services concernés, aux infrastructures nécessaires à
l'exploitation de ce projet. Il n'est rien qui affecte les Permis d'Exploitation
de SAKIMA sur les Gisements, ni qui puisse sérieusement compromettre
l'aptitude de la JV à procéder aux Opérations.

12.2. Engagements

Une liste complète des contrats et engagements importants de SAKIMA affectant
les Gisements sera mise à la disposition de la JV dans les 60 jours, à dater de la
signature du présent contrat.

12.3. Droits de Tiers

a)

Aucune Personne autre que SAKIMA n'a de droits ou titres sur les Gisements,
ni une redevance où un quelconque autre paiement, ayant la nature d'un loyer
ou d'une redevance quelconque sur les minerais, concentrés ou métaux ou
autres produits provenant du Bien. Toutefois, si des tiers prouvent qu'ils
détiennent des droits sur le Bien ou sur telles de ses améliorations, SAKIMA
s'engage à initier des actions pertinentes pour purger complètement le Bien
de ces droits de tiers sur les améliorations, de telle sorte que ces droits de
tiers n'entraînent aucune gêne pour la JV.

SAKIMA ne viole aucune obligation de quelque nature que ce soit, à l'égard
de tiers, relativement au Bien et la conclusion ou l'exécution du présent
Page 25 Contrat de JV entre SAKIMA SA et CDMC

Contrat ne constituera pas une violation d'aucune obligation à l'égard des
tiers.

12.4. Validité de Droits et Titres sur le Bien

Tous les droits et titres relatifs au Bien ont été régulièrement enregistrés
conformément aux lois en vigueur en République Démocratique du Congo.

12.5. Ordres des Travaux en cours et état du Bien

La Prospection, les traitements et les autres opérations menées par ou pour le
compte de SAKIMA concernant le Bien ont été exécutés et menés en bon père
de famille et conformément aux règles de l'art en matière de prospection
géologique et géophysique, et aux pratiques minières, d'ingénierie et de
métallurgie. Tous ces travaux et opérations sont conformes à toutes les lois ou
décisions prises par les autorités compétentes. Il n'y a pas actuellement de
travaux commandés où d'actions requises ou dont on peut raisonnablement
s'attendre à ce qu'elles soient requises, concernant la réhabilitation et la
restauration du Bien ou se rapportant aux aspects environnementaux des
Gisements ou des opérations exécutées sur ceux-ci.

12.6. Droits, impôts, taxes et redevances

Tous droits, impôts, taxes et redevances mis à charge du Bien sont à charge de
la JV et le Bien est cédé libre de toutes charges fiscales et autres, antérieur à la
signature du présent Contrat, au regard des lois de la République Démocratique
du Congo.

Tout paiement des impôts et taxes de SAKIMA antérieurs au présent Contrat sont
à valoir sur les droits de SAKIMA à préciser lors de la transaction.

12.7. Actions et procédures

Il n'y a pas d'actions ou de procédures en cours ou menaçantes qui, si elles
aboutissaient, affecteraient ou seraient de nature à affecter le Bien et le projet
minier.

12.8. Permis d'Exploitation

Au terme de la cession des Permis d'Exploitation par SAKIMA à la JV, celle-ci
aura la jouissance paisible du Bien et détienidra tous les certificats, permis, titres
et autorisations requis par l'Etat où par: toute autorité gouvernementale ou

\
Page 26 Contrat de JV entre SAKIMA SA et CDMC

administrative en République Démocratique du Congo pour détenir le Bien et
ceux-ci seront valides, exempts de passifs exigibles à la date d'entrée en vigueur
et ne seront grevés d'aucune disposition, condition ou limitation anormale qui ne
serait pas légale où réglementaire ou contractuelle.

12.9. Polluants

a) Par rapport à la législation environnementale applicable, aucun produit
polluant n'a été consciemment et expressément déposé, répandu, déchargé,
abandonné, pompé, versé, injecté, déversé ni ne s'est échappé, écoulé ou
infiltré sur ou dans le Bien ou les concessions en violation d'une quelconque
législation. Il n'y a pas de notification orale ou écrite concernant le
déversement d'un produit contaminant en rapport avec le Bien, qui imposerait
ou pourrait imposer à la JV d'entreprendre une action réparatrice, ni aucune
responsabilité en raison d'une quelconque législation applicable en matière
d'environnement. Aucune partie du Bien n'est située dans une zone
environnementale sensible ou dans des zones de déversement
réglementées.

b) ll n'y a pas de servitude, de privilège ou de charges autres que légales ou
contractuelles de nature environnementale relativement au Bien et il n'existe
pas d'actions entreprises, sur le point d'être entreprises ou en cours, qui
puissent grever le Bien de telles charges environnementales.

c) SAKIMA n'a pas connaissance de faits ou de circonstances qui seraient
survenues en matière environnementale concernant le Bien et qui pourraient
aboutir à l'avenir à une quelconque obligation ou responsabilité en matière
d'environnement.

12.10. Informations importantes

SAKIMA a mis à la disposition de CDMC toutes les informations importantes en
sa possession ou sous son contrôle concernant le Bien.

12.11. Lois et Jugements

La signature, la remise et l'exécution du.présent Contrat par SAKIMA ne violent
pas une quelconque disposition légale, ni une quelconque décision judiciaire.
Page 27 Contrat de JV entre SAKIMA SA et CDMC

12.12. Assistance

a) Sur demande écrite de CDMC et/ou la JV selon le cas, SAKIMA assistera
CDMC et/ou la JV, selon le cas, à leurs frais :

(i) dans leurs démarches auprès des services de l'Etat congolais, lors de
l'importation des équipements et l'exportation des échantillons, ainsi que
lors de l'exportation de la production commerciale par la JV ;

(ii) dans leurs démarches pour l'obtention des visas, cartes de travail et
permis de séjour requis à toute personne travaillant pour CDMC , la JV
ou leurs sous-traitants ;

(ii) dans les contacts en relation avec les diverses sociétés de services telles
que les chemins de fer, les sociétés d'approvisionnement d'eau,
d'électricité et de communications afin d'obtenir rapidement leurs
services.

Article 13. Déclarations et Garanties d'CDMC

CDMC déclare et garantit par le présent Contrat que :

13.1. Engagement dans le Projet
CDMC confirme sa ferme volonté d'investir dans le Projet envisagé aux termes
du présent Contrat, en partenariat avec la SAKIMA et suivant les termes du

présent Contrat. Elle déclare sa détermination à chercher à résoudre les divers
obstacles susceptibles de compromettre la réalisation dudit projet.

13.2. Sociétés Affiliées ou Affiliés

CDMC déclare et certifie l'honorabilité et la crédibilité de ces Sociétés Affiliées
ou Affiliés.
Page 28 Contrat de JV entre SAKIMA SA et CDMC

13.3. Garantie de financement du Projet

CDMC confirme qu'elle a la capacité et déploiera tous ses efforts pour procurer
à la JV ou lui permettre d'obtenir dans les délais prescrits à l'article 7 aux
conditions du marché et sans engagement financier de SAKIMA, le financement
nécessaire pour le développement du Bien.

CDMC garantit, sous couvert de sa banque, le financement du processus
d'actualisation et certification des réserves, ainsi que des investissements pour
le développement des mines concernées par le projet.

En outre, CDMC s'engage à payer les impôts et taxes sur les concessions
minières notamment les droits supérficiaires et impôts sur les concessions
minières à partir de 2021.

Article 14. Survivance des déclarations et garanties

L'exactitude de chaque déclaration et garantie ainsi que l'engagement de les respecter
constituent pour chacune des Parties une condition déterminante de la signature du
présent Contrat. Il ne peut être renoncé, en tout ou en partie, à une de ces déclarations
et garanties que par la Partie en faveur de laquelle la déclaration ou la garantie est
faite comme stipulé au présent article, pour autant que la JV continue d'exister.

Chaque Partie s'engage à indemniser l'autre Partie de tout dommage résultant de
toute violation d'une déclaration ou garantie quelconque faite par elle contenue dans
le présent Contrat à condition qu'elle ait été l'objet d'une mise en demeure de la part
de la victime.
Page 29 Contrat de JV entre SAKIMA SA et CDMC

TITRE IX :

DISPOSITIONS CONCERNANT LES ACTIONNAIRES

Article 15. Effets de l'Acte

Chaque Partie votera ou fera en sorte que ses délégués votent de façon à donner plein
et entier effet aux dispositions du présent Contrat, et s'engage à participer à la création
de la JV conformément aux Statuts.

Article 16. Contradiction

En cas de contradiction entre les dispositions du présent Accord et les Statuts, les
dispositions du présent Contrat prévaudront dans toute la mesure permise par la loi.
Chaque Actionnaire s'engage à voter ou à faire en sorte que ses délégués votent les
modifications des Statuts nécessaires pour éliminer la contradiction par rapport aux
dispositions du présent Contrat.

Article 17. Actionnaires successifs liés

Toute Personne qui deviendrait Actionnaire de la JV sera liée par les dispositions du
présent Contrat et devra marquer son accord sur les termes de celui-ci en remettant
aux Parties un document écrit dans lequel elle déclare sa volonté d'être liée par les
conditions du présent Contrat et indique une adresse où les notifications prévues au
présent Contrat pourront lui être faites.

Chaque Partie stipule et accepte qu'après qu'un tiers ait marqué son accord sur les
conditions du présent Contrat, chacune d'elles sera liée à l'égard de chacun de ces
tiers et que, de la même façon, chacun de ces tiers sera lié à l'égard de chacune des
Parties.

Article 18. Parts sociales

Les dispositions du présent Contrat relatives aux Parts sociales s'appliqueront mutatis
mutandis à tous les titres ou Parts sociales dans lesquels les Parts sociales pourraient
être converties, modifiées, classifiées, ‘redivisées, rachetées, subdivisées ou
consolidées. De même, à tous les titres et Parts sociales quelconques auxquels les
Actionnaires de la JV auront droit à titre. de dividendes ou de distributions payables en
Parts ou en titres. Le È
Page 30 Contrat de JV entre SAKIMA SA et CDMC

TITRE X :

GESTION, ORGANISATION DE LA SOCIETE COMMUNE

Article 19. Organes

L'organisation de la société commune sera régie par ses Statuts. Elle a quatre
organes : l'Assemblée Générale, le Conseil d'Administration, la Direction Générale et
le Collège des Commissaires aux Comptes.

Article 20. Conseil d'Administration

L'administration de la société sera assurée par un Conseil d'administration composé
de cinq (05) membres dont deux (02) désignés par la SAKIMA et trois (03) désignés
par CDMC .

Le Président du Conseil d'administration sera choisi parmi les membres présentés par
CDMC .

Les actionnaires sont libres de remplacer leurs représentants au Conseil
d'administration.

Les modalités d'organisation et de fonctionnement de la JV sont fixées par les statuts
de celle-ci.

Article 21. Direction Générale

La gestion quotidienne de l'entreprise sera confiée à la Direction Générale composée
de 2 (deux) membres, dont le Directeur Général et le Directeur Général Adjoint.

Le Conseil d'Administration nommera en qualité de Directeur Général, le candidat à
ce poste présenté par CDMCet le Directeur Général Adjoint, le candidat présenté par
SAKIMA.

Le Conseil d'Administration déterminera la rémunération des membres de la Direction
Générale en tenant compte des rémunérations normalement versées dans le secteur
minier pour les fonctions équivalentes.

Conformément aux modalités du présent contrat, et sous le contrôle et la direction du
Conseil d'administration, le Directeur Général dirigera et contrôlera les opérations
conformément aux programmes et budgets adoptés.

I! sera assisté dans ses fonctions par le Directeur Général Adjoint.

Le Directeur Général tient le Conseil d'administration informé de toutes les opérations
et soumettra à cet effet par écrit au Conseil d'administration ce qui suit :

() les rapports d'avancement trimestriels comprenant les détails des dépenses en
rapport avec le Budget adopté ; |
Page 31 Contrat de JV entre SAKIMA SA et CDMC

(ii) les sommaires périodiques des informations collectées ;
(üi)les copies des rapports concernant les opérations ;

(iv)un rapport final détaillé, dans les 60 jours suivants l'achèvement de chaque
programme et budget, qui comprendra une comparaison entre les dépenses réelles
et les dépenses budgétisées, et une comparaison entre les objectifs du programme
et les résultats atteints ;

(v) tous les autres rapports qui pourraient être raisonnablement requis par le Conseil
d'administration.

En tout temps raisonnable, le Directeur Général permettra au Conseil d'administration
et à chaque Actionnaire d’avoir accès à toutes documentations et informations
techniques, commerciales, financières, administratives et autres.

Article 22. Commissaires aux comptes

Les opérations de la JV sont surveillées par deux commissaires aux comptes nommés
et révoqués par l'Assemblée Générale à raison d'un Commissaire aux comptes
proposé par chacune des Parties.

Le pouvoir, les droits, les obligations et la responsabilité des Commissaires aux
comptes sont précisés et détaillés dans les statuts de la JV

TITRE XI :
PROGRAMME ET BUDGET

Article 23. Opérations conduites conformément au programme et budget

Sauf s'il est stipulé autrement dans le présent Contrat, les Opérations seront conduites
et les Dépenses seront exposées, en se conformant exclusivement aux Programme et
Budget votés par l'Assemblée Générale des Actionnaires.

Article 24. Présentation des programmes et budget

Un projet de Programme et un projet de Budget seront rédigés par le Conseil
d'administration pour approbation par l'Assemblée Générale des Actionnaires.

Pendant la durée d'exécution de tout Programme êt de tout Budget adoptés et au
moins trois (3) mois avant leur expiration, le Congeil d'administration préparera un

projet de Programme et un projet de Budget poùnlà période suivante. 7
f V J

{

Page 32 Contrat de JV entre SAKIMA SA et CDMC

Article 25. Révision des Programmes et Budget

Chaque Programme et chaque Budget adoptés pourront être revus et adoptés, sans
égard à leur durée, au moins une fois l'an, au cours d'une réunion du Conseil
d'administration, à condition que cette révision n'entraîne pas un écart de plus de 10
% des Budget et Programme approuvés par l'Assemblée Générale des Actionnaires.

Article 26. Approbation du programme et budget par les Actionnaires

Dans les trente (30) jours de l'adoption par le Conseil d'administration du Programme
et du Budget, avec ou sans modification, le Conseil d'administration transmettra par
écrit à chaque Actionnaire lesdits Programme et Budget pour approbation par
Assemblée Générale des Actionnaires.

Article 27. Le Programme de Prospection
Il se fera suivant le processus ci-après :
27.1. Compilation des données

CDMC, avec l'aide de SAKIMA, fera une analyse et une compilation
systématique des données relatives aux travaux préalablement effectués,
incluant les indices, réserves et teneurs. Les photos satellites seront préparées
et utilisées. CDMC s'engage à fournir les moyens, équipements et les
consommables nécessaires pour réaliser cette compilation de données.

27.2. Travaux sur terrain

Tous les indices du gisement déjà connus seront visités, évalués et
échantillonnés par des équipes géologiques des deux Parties pour mettre à jour
les données. Ce travail servira de base pour définir le programme des
Prospections complémentaires à entreprendre.

27.3. Personnel et équipements

a) Le personnel requis lors de cette phase de prospection travaillera sous la
supervision de la JV et sera rémunérée par celle-ci. Dans l'hypothèse où la
JV engagerait du personnel provenant de SAKIMA, en aucun cas cette
dernière sera tenue responsable des obligations contractuelles, ou salariales,

À

i
Page 33 Contrat de JV entre SAKIMA SA et CDMC

des pensions et autres charges existantes antérieurement à la date de leur
engagement dues par la SAKIMA.

b) SAKIMA facilitera l'entrée du personnel expatrié de la JV ainsi que des
équipements importés requis pour les travaux de prospection
complémentaire.

c) Lors de la création effective de la JV, le personnel utilisé pendant la période
de l'étude de faisabilité peut faire partie des effectifs de la JV sous certaines
conditions et, en cas de besoin, le supplément sera recruté en respectant les
dispositions ci-avant définies.

27.4. Etude aérienne
S'il apparaît qu'une étude aérienne est nécessaire pour déterminer rapidement
la géologie et la structure des terrains, les Parties pourront faire recours à cette
méthode.

27.5. Géochimie et Géophysique

En cas de nécessité et si leur efficacité est prouvée, des méthodes géophysiques
et géochimiques seront utilisées.

27.6. Forage

Le forage sera exécuté pour évaluer la minéralisation trouvée et pour compléter
l'étude de faisabilité.

27.7. Echantillonnage et Analyses
Des échantillons seront prélevés systématiquement au cours de la
campagne de prospection complémentaire pour les analyses chimiques.
Page 34 Contrat de JV entre SAKIMA SA et CDMC

TITRE XII :

APPORTS ET CONTRIBUTIONS AU PROJET

Article 28

Les Apports des Parties dans la JV pourront être effectués en numéraire ou en nature.
Les apports en nature devront être évalués par un expert indépendant désigné par les
deux parties à cet effet.

Article 29

Les Apports et contributions de SAKIMA seront constitués de :
- ses Permis d'Exploitation à la JV:
-__ l'Apport en nature constitué par les données qui seront utilisées pour l'Etude de
Faisabilité
- la mise à disposition de la JV d'installations et autres infrastructures
appartenant à SAKIMA localisés dans les zones couvertes par les permis
d'Exploitation

Article 30
Les Apports et contributions de CDMCseront constitués :

— des frais d'installation de la JV

— du financement de l'étude de faisabilité ;

— des fonds propres à hauteur de 20% minimum pour le développement et
l'exploitation du Gisement ;

— sous réserve de la décision des Parties de mettre en exploitation tout ou partie des
Gisements, la levée du capital requis comme avance pour la mise en exploitation
des gisements ainsi que la construction des installations métallurgiques ;

— son label pour la commercialisation des minerais à meilleurs prix et acquisition aux
meilleurs marchés des biens et matériels importés.
Page 35 Contrat de JV entre SAKIMA SA et CDMC

TITRE XII :

VENTE ET CESSION DES PARTS

Article 31. Cession à des sociétés affiliées à l'Actionnaire

Un Actionnaire peut céder librement toutes (mais seulement toutes) ses Parts à une
Société Affiliée à condition que l'Actionnaire cédant et sa société affiliée souscrivent à
l'égard de l'autre Actionnaire les engagements suivants :

- La Société Affiliée demeurera une Société Affiliée aussi longtemps qu'elle
détiendra les Parts ;

- Avant que la Société Affiliée cesse d'être une Société Affiliée, elle rétrocédera
les Parts à l'Actionnaire auquel elle était affiliée ou à une Société Affiliée de cet
Actionnaire, qui prendra les mêmes engagements à l'égard de l'autre
Actionnaire.

Article 32. Conditions de vente des parts entre Actionnaires

La vente des Parts par un Actionnaire se fera en premier lieu à l'autre Actionnaire, au
prorata de sa participation dans le capital social, à moins que ce dernier ne renonce
totalement ou partiellement à son droit de préemption des Parts mises en vente.
Dans ce cas, l'Actionnaire vendeur pourra offrir en vente à un tiers la totalité ou la
partie non rachetée de ses Parts aux conditions prescrites à l'article 32. Sauf si d'autres
conditions d'exécution de la vente des Parts sont convenues entre Actionnaires, les
termes et conditions d'exécution de cette vente seront les suivants :

Prix de vente

Le prix de vente sera payable intégralement à la date d'exécution de l'opération en
échange de la cession des Parts vendues, quittes et libres de toutes charges.

Exécution de la vente

La vente sera exécutée à l'heure et endroiticonvenus, le 41#"e Jour Ouvrable suivant
l'acceptation par l'autre Actionnaire de l'offre du cédant.
Page 36 Contrat de JV entre SAKIMA SA et CDMC

Démission des représentants de l'Actionnaire cédant

A la date de l'exécution, le cédant provoquera, s'il a cédé l'ensemble de ses Parts, la
démission de ses représentants dans toutes les structures de la JV. Le cessionnaire
sera subrogé dans tous les droits et obligations du cédant.

Article 33. Offre d'un tiers et droit de préemption

Un tiers peut faire l'offre d'achat des Parts auprès d'un Actionnaire. L'acceptation de
cette offre est conditionnée par l'accord de l'offrant à s'engager à respecter les
dispositions de l'article 33 du présent Contrat. L'offre du tiers devra être irrévocable
pour une période de soixante (60) jours. Dans les dix (10) jours de la réception de
l'offre, l'Actionnaire sollicité adressera une copie de celle-ci à l'autre Actionnaire. Celui-
ci dispose d'un droit de préemption sur toutes les Parts susceptibles d'être cédées. Ce
droit de préemption est à exercer dans un délai de trente (30) jours à compter de la
date de la notification de l'offre par l'Actionnaire sollicité. Si dans ce délai précité, l'autre
Actionnaire n'a pas accepté ou n'a accepté que partiellement l'offre du cédant, cette
offre d'exercer le droit de préemption est présumée refusée soit dans son ensemble
soit pour la partie non rachetée par l'autre Actionnaire. Le cédant pourra accepter l'offre
d'un tiers et conduire la cession avec l'offrant pour la partie des Parts non rachetée par
l'autre Actionnaire. Dans ce cas, les Actionnaires de la JV prendront toutes les
mesures et accompliront toutes les formalités nécessaires pour que le tiers soit
enregistré dans les livres de la JV en qualité d'Actionnaire.

TITRE XIV :

DROIT APPLICABLE ET REGLEMENT DES LITIGES OU DIFFERENDS

Article 34.

Le présent Contrat sera régi et interprété conformément aux lois et règlements de la
République Démocratique du Congo.

Article 35.

Nonobstant les dispositions de l'article 36, en cas de litige ou différend entre Parties
découlant du présent Contrat ou en relation avec celui-ci ou ayant trait à la violation
de celui-ci, les Parties conviennent, avant d'engager toute procédure de résiliation ou
tout recours arbitral, de se rencontrer! pour tenter de parvenir à un règlement à
l'amiable. À cet effet, les Parties ou leurs: délégués se rencontreront dans les quarante-

2 L

*
Page 37 Contrat de JV entre SAKIMA SA et CDMC

cinq jours de l'invitation adressée par lettre recommandée par la Partie la plus diligente
à l'autre Partie. Si cette rencontre n'a pas eu lieu dans le délai ou si le litige ou différend
ne fait l'objet d'un règlement écrit dans les quarante-cinq jours de la réunion, toute
Partie peut soumettre ledit litige à l'arbitrage.

Article 36.
Le litige sera réglé par un seul arbitre désigné de commun accord par les Parties.

Si les parties ne parviennent pas à se mettre d'accord sur l'identité de l'arbitre dans
les 7 (Sept) jours de la réception par une Partie de la notification faite par l'autre Partie
au sujet de l'existence du litige et de la nécessité de l'arbitrage, après l'échec de la
tentative de règlement amiable, chacune des Parties désignera alors un arbitre et les
deux arbitres désigneront le troisième arbitre. L'arbitrage sera conduit conformément
aux règles d'arbitrage de la Cour Commune de Justice et d'arbitrage de l'Organisation pour
l’Harmonisation en Afrique du Droit des Affaires (CCJA).

Le lieu d'arbitrage sera à Abidjan et la langue d'arbitrage, le français.

TITRE XV:
FORCE MAJEURE
Article 37. Obligations des parties en cas de force majeure

Tous les cas de Force majeure seront appréciés conformément au droit commun.

En cas de Force majeure, la Partie affectée en informera sans délai l'autre Partie par
écrit en décrivant cet événement de Force majeure.

Dès l'avènement d'un cas de Force majeure, l'exécution des obligations de la Partie
affectée sera suspendue pendant la durée de la Force majeure et pour une période
additionnelle suffisante pour permettre à la Partie affectée, agissant avec toute la
diligence requise, de se replacer dans la même situation qu'avant l'avènement de la
Force majeure.

Tous les délais et toutes les dates postérieures à la date de survenance du cas de
Force majeure seront adaptés pour tenir compte de l'extension et du retard provoqués
par cet événement de Force majeure.

Constitue un cas de force majeure, tout événement imprévisible, irrésistible,
insurmontable et indépendant de la volonté des parties les empêchant malgré leurs

1)
Page 38 Contrat de JV entre SAKIMA SA et CDMC

meilleurs efforts d'exécuter en tout ou en partie leurs obligations où occasionnant un
retard important dans l'exécution de celles-ci.

Sont notamment considérés comme cas de Force majeure, les événements suivants :
grève sauvage, émeute, insurrection, troubles civils, conflits sociaux, fait du prince,
sabotage, catastrophe naturelle, incendies, faits de guerre ou faits imputables à la
guerre.

Si une obligation est suspendue en raison d'un cas de Force majeure pendant plus de
un (1) an, les parties entameront des négociations de bonne foi pour réviser les termes
du présent contrat afin de refléter les changements de circonstances, à condition que
ce contrat reste en vigueur pendant la période au cours de laquelle les parties
négocient les conditions d'une telle révision, à condition que rien dans le présent
contrat n'oblige la société à régler une grève ou un autre conflit du travail autrement
qu'à des conditions acceptables pour elle, ou à contester la validité ou l'applicabilité
de toute loi, règlement, ordonnance, décision où autre procédure judiciaire.

Au cas où la Force majeure, intervenue avant la création de la société commune,
persisterait au-delà d'une période de 180 jours, le présent contrat restera en vigueur,
sauf si une des parties le résilie, auquel cas chaque partie sera libérée de l'intégralité
de ses obligations au titre du présent contrat.

Article 38. Suspension des opérations liée aux conditions du marché

Lorsque la JV propose de réduire ou de suspendre ses activités minières en raison
des conditions du marché, elle en informe les Actionnaires trente (30) jours à l'avance,
en précisant les raisons de la suspension proposée.

Si les Actionnaires estiment que la raison de la suspension est raisonnable, ils
approuvent celle-ci pour une période maximale de six (6) mois dans une première fois,
et pour une nouvelle période ne dépassant pas douze (12) mois extensibles, si les
conditions ayant motivé la suspension perdurent.

Les Actionnaires peuvent mettre fin à ce contrat si la JV suspend toutes ses activités
minières pour plus de trente-six (36) mois. Dans ce cas, le projet sera considéré
comme ne restant pas dans la production commerciale à la fin du 36è"® mois au cours
duquel les activités minières sont suspendues.

En cas de fermeture temporaire ou de cessatidn des activités minières, la JV sera
responsable de l'exécution de toute gestion environnementale de la zone minière telle
que définie dans le plan de gestion de l’environnement.
Page 39 Contrat de JV entre SAKIMA SA et CDMC

Dans ce cas, les Actionnaires mettront fin à ce contrat à la suite d'une suspension des
activités minières ; la JV sera tenue, après l'approbation des Actionnaires, de mettre
en œuvre le plan de clôture, et la JV doit, sur les conseils des Actionnaires et dans
trente (30) jours, ajuster le montant de la garantie de clôture de la mine requise en
vertu de ce contrat. La suspension des opérations en cas de force majeure est
acceptable jusqu'à ce que les conditions s’améliorent.

TITRE XVI:

CLAUSE D'EQUITE

Article 39.

Au cas où des événements non prévus par les Parties modifieraient fondamentalement
l'équilibre économique du présent Contrat, chaque Partie aura le droit de formuler une
requête en vue de demander la révision éventuelle du présent contrat.

Toute demande de révision indiquera les motifs de la révision et sera adressée dans
un délai raisonnable à compter du moment où la Partie requérante aura eu
connaissance de l'événement et de ses incidences sur l'économie du Contrat.

A défaut d'une telle communication, la Partie intéressée perdra toute possibilité de
formuler une requête aux termes de la présente clause.

En cas de litige sur les motifs d'équité invoqués ou sur la manière de les résoudre, les
Parties s'en rapporteront à l'arbitrage, conformément aux articles 35 et 36.

TITRE XVII:
NOTIFICATIONS
Article 40

Toutes notifications, requêtes, demandes ou autres communications à faire en vertu
du présent Contrat seront faites par écrit et seront présumées avoir été valablement
notifiées si elles ont été télécopiées ou postées par courrier certifié ou recommandé
avec port payé par l'expéditeur ou remises à persohnes aux adresses indiquées ci-
après ou toute autre adresse que la partie à laquelle la notification est destinée aura
communiquée à l’autre partie par écrit. N

S .
Page 40 Contrat de JV entre SAKIMA SA et CDMC

Toutes les notifications valides seront réputées avoir été faites :

{i en cas de livraison à la personne, à la date à laquelle elle a été livrée, si la livraison
est effectuée pendant les heures normales des jours ouvrables et, si ce n'est pas le
cas, le jour ouvrable suivant le jour de la livraison ;

(ii) en cas de communication électronique, le jour ouvrable suivant la réception de cette
communication ;

(üi) dans le cas de l'expédition par la poste, le jour ouvrable suivant le jour de la
réception effective, il est entendu qu'en cas de grève postale, toute notification
sera faite par livraison personnelle où par communication électronique, comme le
présent l'article.

Les adresses concernées sont les suivantes :
Pour SAKIMA SA :

SOCIETE AURIFERE DU KIVU ET DU MANIEMA S.A

A l'attention de Monsieur le Directeur Général de SAKIMA
316, Avenue Lt Colonel Lukusa, Kinshasa/Gombe
République Démocratique du Congo.

E-mail : sakimardc@yahoo.fr avec copie à sakimardc@sakima.cd

Pour CDMC ENTITE SARL

CDMC ENTITE SARL,

A l'attention de Monsieur le Directeur Général

4, Quartier FULTISAF, Kalemie, Province du Tanganyika,
Email : cdmcmining@gmail.com

Tout changement d'adresse d'une Partie doit être notifié par écrit à l'autre Partie
endéans les 30 jours.
Page 41 Contrat de JV entre SAKIMA SA et CDMC

TITRE XVIII :

CONFIDENTIALITE DES INFORMATIONS

Article 41

Toutes données et informations fournies par une Partie à l’autre concernant soit le
présent Contrat, soit l’autre Partie ou Bien, seront traitées comme confidentielles et
ne seront pas divulguées, sans l'accord préalable et écrit de l’autre Partie (qui ne
pourra refuser son accord sans motif raisonnable), à une tierce personne, à moins
qu'une telle divulgation ne soit nécessaire pour réaliser une vente à un tiers
conformément aux clauses de préemption convenues au présent Contrat, ne soit
requise par la loi ou par toute autorité réglementaire quelconque compétente.

Lorsqu'une divulgation est requise par la loi où par une autorité réglementaire
compétente, une copie de l'information dont la divulgation est requise devra être
fournie à l'autre Partie dans un délai aussi raisonnable que possible avant cette
divulgation.

Si la divulgation est nécessaire pour rendre effective une cession à un tiers ou pour
obtenir un financement du projet, le tiers sera tenu de signer un engagement de
confidentialité.

Aucune Partie ne sera responsable, à l'égard de l’autre, de toute interprétation,
opinion, conclusion ou autre information non factuelle que la Partie aura inséré dans
tout rapport ou autre document fourni à la tierce partie qui reçoit l'information, que ce
soit par négligence ou autrement.

Les informations confidentielles doivent être conservées par la société commune dans
la plus stricte confidentialité et ne doivent être divulguées à aucun tiers sans le
consentement écrit préalable exprès de l'autre partie, lequel consentement ne doit pas
être refusé, conditionné ou retardé sans motif raisonnable, à condition que le
consentement de la JV ait été réputé donné s'il n'est pas refusé par écrit dans les 24
heures après que l'Etat ait informé la JV par écrit d'une situation d'urgence où la
divulgation est requise pour protéger la santé, la sûreté et la sécurité de la population.

Certaines informations sont réputées confidentielles, notamment :
a. les informations qui sont légalement confidentielles en vertu de la loi applicable ;

b. les questions du personnel, les dossiers de santé des employés individuels ou
d'autres documents dans lesquels les employés ou d'autres ont une attente
Page 42 Contrat de JV entre SAKIMA SA et CDMC

raisonnable en matière de vie privée et d'autres questions qui impliquent la vie
privée des individus ;

les informations techniques confidentielles concernant l'équipement, les
innovations de procédé ou les secrets d'affaires ;

. les questions juridiques confidentielles, y compris les conseils des avocats ;

la propriété intellectuelle de la JV liée au projet, y compris les informations
géologiques et les réserves minérales ;

les informations (autres que les informations confidentielles) obtenues au cours
d'un audit.

Les informations divulguées à l'autre partie au présent contrat désignées comme «
confidentielles » par notification à l'autre partie au moment de leur divulgation initiale
à cette partie, à condition que cette désignation soit réputée être une déclaration que
la partie divulgatrice a raisonnablement déterminé après examen de ces informations
que le maintien de la confidentialité de ces informations est nécessaire pour protéger
les secrets d'affaires ou les informations exclusives.

Le terme « Informations confidentielles » ne signifie ni n'inclut des informations
qui :

a.

b.

deviennent accessibles au public sans divulgation illicite ;

ont été obtenues par une partie auprès d'un tiers qui n'est pas connu de l’autre
partie qui obtient l'obligation de confidentialité en ce qui concerne ces informations ;

doivent être divulguées par la loi applicable, par toute loi à laquelle la JV ou ses
sociétés affiliées sont soumises, par toute procédure judiciaire ou sentence
arbitrale, ou par toute règle applicable d'une bourse de valeurs ;

sont divulguées aux Affiliés, aux conseillers professionnels, aux fournisseurs
potentiels de financement, aux acheteurs potentiels de bonne foi ; ou

. les informations confidentielles spécifiquement liées à toute partie de la zone

minière qui sont exemptées des dispositions du présent contrat.
\K

\
Page 43 Contrat de JV entre SAKIMA SA et CDMC

TITRE XIX :
TAXES ET IMPOTS
Article 42

Tous impôts, droits, taxes et redevances en relation avec les activités de la JV seront
payables par celle-ci conformément aux dispositions légales de la République
Démocratique du Congo et notamment du Code et du Règlement Miniers.

TITRE XX :
LE PERSONNEL DE LA JV
Article 43. Généralités

Les parties s'accordent à titre de principe sans que cela ne soit une obligation que les
agents et cadres de la JV pourront être recrutés parmi le personnel de SAKIMA ayant
les capacités et compétences requises, CDMC bénéficiant d'un droit d'appréciation à
cet égard.

Article 44. Responsabilité de la JV envers le personnel SAKIMA

En aucun cas, la JV ne sera tenue contractuellement responsable du paiement des
salaires, rémunérations, avantages sociaux et autres obligations vis-à-vis de ce
personnel, obtenus auprès de la SAKIMA antérieurement à leur date d'engagement
par la JV, en ce compris sans limitation, les obligations relatives aux pensions, aux
Soins médicaux et toute autre obligation antérieure à leur date d'engagement par la
JV.

Article 45. Salaires et avantages sociaux ,

La JV versera à son personnel un salaire approprié et lui fournira un programme
d'avantages sociaux conformément au Code du travail et aux lois de la République
Démocratique du Congo. \
Page 44 Contrat de JV entre SAKIMA SA et CDMC

Article 46. Gestion du personnel

Sans préjudice des dispositions du Code du travail de la République Démocratique du
Congo, la JV est libre de choisir, recruter, employer et licencier les travailleurs
conformément aux règlementations applicables en la matière.

Article 47. Transfert de technologies et formation
CDMC s'engage à ce que :

— la JV mette en œuvre une politique de transfert de technologies, relativement à
l'extraction minière, au traitement métallurgique et aux techniques modernes de
management ;

— la JV fournisse aux employés, la formation nécessaire pour exécuter leur travail de
façon compétente, et leur donne l'opportunité d'apprendre de nouvelles techniques
qui leur permettront de progresser dans le futur vers des postes plus complexes et
plus exigeants. Cette politique a pour objectif d'encourager les employés à faire
preuve d'initiative et assumer des responsabilités afin d'atteindre le maximum de
leur potentiel.

TITRE XXI :

DISPOSITIONS DIVERSES
Article 48. Modifications

Aucune modification ou amendement des dispositions quelconques du présent Contrat
ne pourra produire d'effet, à moins d'avoir fait l'objet d'un écrit signé par les Parties.

Article 49. Cession

49.1. Le présent Contrat ne pourra être valablement cédé par une Partie à un tiers que
moyennant l'accord exprès et écrit de l'autre Partie ; le cessionnaire s'engageant
par écrit à respecter le présent Contrat en tous et chacun de ses termes. Chaque
Partie s'engage à ne pas s'opposer à une demande de cession sans raison

valable. Néanmoins, le présent Contrat de JV étant étroitement lié aux statuts, la
Hs

A
Page 46 Contrat de JV entre SAKIMA SA et CDMC

Article 53. Environnement

Les activités de la JV s'exerceront dans le respect de la loi en vigueur en République
Démocratique du Congo en matière d'environnement et des normes
environnementales internationalement reconnues comme étant de bonne pratique
minière.

La JV devra notamment :

53.1. Prendre des mesures adéquates, pendant la durée de l'Accord, pour protéger
l'environnement et les infrastructures publiques utilisées au-delà de l'usage
industriel normal, conformément aux normes et usages internationalement
reconnus dans l'industrie minière, autant qu'ils peuvent être appliqués en
République Démocratique du Congo et aux lois en vigueur.

53.2. Minimiser, par des mesures adéquates, les dommages qui pourraient être
causés à l'environnement et aux infrastructures publiques utilisées au-delà de
l'usage industriel et minier normal.

53.3. Se conformer à la législation en vigueur concernant les déchets dangereux, les
dommages aux ressources naturelles et à la protection de l'environnement.

53.4. Sans préjudice des autres dispositions du Code Minier en matière
environnementale, créer et améliorer des infrastructures à caractère sociale
destinée à l'usage des populations locales.

Article 54. Engagements complémentaires

Chaque Partie prend l'engagement, sur demande de l'autre Partie, de faire, signer,
reconnaître et remettre tous actes, documents et engagements complémentaires qui
s'avéreraient raisonnablement nécessaires pour une meilleure exécution de toutes les
dispositions du présent Contrat, notamment de faire adhérer la JV comme partie aux
dispositions et à l'intégralité du présent Contrat.
Page 47 Contrat de JV entre SAKIMA SA et CDMC

TITRE XXII
ENTREE EN VIGUEUR

Article 55 : Entrée En Vigueur

Le présent Contrat entre en vigueur à la date de sa signature après son approbation
par le Ministère du Portefeuille, représentant l'Actionnaire Etat congolais dans
SAKIMA.

Ainsi signé à Kinshasa, le 10 décembre 2020, en cinq exemplaires originaux dont
chaque partie reconnait avoir reçu le sien, deux pour les Ministères du Portefeuille et
des Mines de la République Démocratique du Congo, et un pour le service de Notaire.

POUR CDMC ENTITE POUR SAKIMA SA
Serge MULUMBA KALAMBAY Lazare KANSIFEMBO NGUMBI
SA à
she

——

. 2 2 % a AL Ten Ps
Directeur Général Directeur Finäncier-.
oh - \

Fidèle BASEMENANE KASONGO
< Directeur Généial

+ Le
AE”
RÉPUBLIQUE DÉMOCRATIQUE
DU CONGO

00563272

P.No 0460344/ B 0427976

8 0460347

ACTE NOTARIE

office Notarial

District de Funa

L'an deux mille vingt, le onzième jour du mois de décembre memmmmmemnmennnEnNnEnEnnEnns
Nous soussigné, Georges Edgar BAMOBILE, Notaire assermenté de la Ville de Kinshasa/FUNA et y
résidant, certifions que le CONTRAT DE JOINT-VENTURE, conclu à Kinshasa en date du 10
décembre 2020, entre la société Aurifère du Kivu et Maniema, SAMAKI en sigle, ici représentée
par Messieurs Fidèle BASEMENANE KASONGO et Lazare KANSILEMBO NGUMBI en qualité de
Directeur Générale et Directeur Financier, d’une part et la société CDMC ENTITE SARL,
représentée par Monsieur Serge MULUMBA KALAMBAY, Directeur Générale, d’autre part, dont les
clauses sont ci-dessus insérées, nous ont été présenté ce jour par :

Monsieur MAMBWE WA KITAMBO Joseph, de nationalité Congolaise, né à Lubumbashi, le
12/06/1976, Etat civil marié, Profession Avocat, résidant à Kinshasa au n°5 de l'avenue Télévision

Quartier Beau-Vent, dans la commune de Lingwala.

DPI E Re ren re eee eee CR RSS EE EEE ESEEEEE

Comparaissant en personne

Lecture du contenu de l'acte susdit a été faite par Nous Notaire, au comparan
Le comparant pré-qualifié a déclaré devant nous que l'acte susdit tel qu'il est dressé renferme bien

, ï RIRE
l'expression de leur volonté.

En foi de quoi, les présentes ont êté signées par Nous Notaire, le comparant et revêtus du sceau de
l'Office Notarial de District de Funa, ville de Ki ghaa seeeeeenennnnenneennnnenennnnt

Lee nnnnnnnnnet

SIGNATURE DU COMPARANT SIGNATURE DU NOTAIRE
MAMBWE WA KITAMBO Joseph Georges Edgar BAMOBILE
/

C RE

Droit perçus : Frais d'acte : 20.000 F
Suivant quittance N°M2348774 en date de ce jour
ENREGISTRE par nous soussignés, ce onze décembre de
L'an deux mille vingt à l'office Notarial de la Ville de Kinshasa RATER REnreee
Sous le numéro 19.308 folio 15-59 Volume CEXLE XV emmener
LE NOTAIRE
Georges Edgar BAMOBILE

RS D RIRE
SJ HART

ASIN RAD

Pour clôture et expédition certifiée conforme AE

Coût : 7.000 FC ERA ER

Kinshasa, le

RNA AA

DANRRRRReeer nee ee RES TERRE ES

LE NOTAIRE
Georges Edgar BAMOBILE
